         Case 3:18-cv-01129-PG Document 53 Filed 12/20/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

DENISE RODRIGUEZ-BENITEZ, et al.,

   Plaintiffs,
                                                      CIVIL NO. 18-1129 (PG)
               v.

HECTOR BERRIOS-ECHEVARRIA, et
al.,

   Defendants.


                       INITIAL SCHEDULING CONFERENCE

      At least thirty (30) days prior to the initial conference date, the parties shall hold an

in-person Fed. R. Civ. P. 26(f) planning conference. Thereupon, at least ten (10) days prior

to the initial conference the parties shall file a joint initial scheduling memorandum. The

same shall specifically address and/or contain the following:

   1. Each party’s theory of the case.

   2. The applicable law.

   3. Jurisdictional issues.

   4. Inform whether each party consents to proceed before a Magistrate Judge pursuant

      to 28 U.S.C. § 636.

   5. Certify that each party has complied with the initial disclosure requirements of Fed.

      R. Civ. P. 26 (a)(1).

   6. Certify that the parties have addressed any electronic discovery issues, see Fed. R.

      Civ. P. 26 (a)(1); 26 (f)(3) & (4), and submit any proposed agreement(s) under these

      rules.

   7. A joint proposed discovery timetable, not to exceed eight (8) months. The proposed
           Case 3:18-cv-01129-PG Document 53 Filed 12/20/18 Page 2 of 3
Civil No. 18-1129 (PG)                                                              Page 2 of 3


        discovery timetable shall also include deadlines for filing amended pleadings and

        dispositive motions, among others.

    8. Inform any and all related cases filed in federal and Puerto Rico Court by plaintiff(s),

        even if involving different parties. This shall include the caption and number of

        case(s). This requirement must be complied with even if counsel in the related cases

        is different.

    9. Any other matters deemed important to the case.

        At the scheduling conference, counsel shall attend fully prepared to discuss all other

matters outlined in Local Rule 16(a).

        The Court, upon meeting with counsel, shall approve and/or modify the proposed

discovery timetable, which shall become final and binding upon all parties. Modifications

thereto may not be unilaterally made by counsel, but rather must be approved by the Court,

upon a finding of good cause, preferably as the result of a joint request.

        The Court shall further set a dispositive motions deadline. Pretrial conference and

trial dates will be set once these motions are ruled upon.

        Discovery impasses may only be brought to the Court’s attention upon compliance

with Local Rule 26(b).

        The above-stated directives are intended to assist the parties, counsel, and the Court

in the most effective litigation of this case. These must, hence, be strictly complied with.

Failure to fully comply with these directives shall result in the appropriate sanction(s).

        In the absence of a Court order, the filing of dispositive motions will not

automatically suspend the deadlines and directives set in this Order.
           Case 3:18-cv-01129-PG Document 53 Filed 12/20/18 Page 3 of 3
Civil No. 18-1129 (PG)                                                           Page 3 of 3


        This Order is issued pursuant to Fed. R. Civ. P. 16 and Local Rule 16.

        Initial Scheduling Conference set for February 13, 2019 at 2:00 p.m.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, December 20, 2018

                                                 S/ JUAN M. PÉREZ-GIMÉNEZ
                                                 JUAN M. PEREZ-GIMENEZ
                                                 SENIOR U.S. DISTRICT JUDGE
